DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 09/16/2021, responding to the office action mailed on 06/24/2021, has been entered. The present office action is made with all the suggested amendment being fully considered.
	Response to Arguments	
            Applicant’s argument, see pages 5 and 6, filed on 09/16/2021, with respect to claims 1 and 11 have been fully considered and are persuasive. The rejection of claims 1-11 has been withdrawn.
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken wither singly or in combination fails to anticipate or fairly suggest that limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be improper. 
Regarding claim 1, the closet prior arts are Tanaka et al. (US 2013/0083378) and Yamada (US 2012/0162739).
Regarding claim 1, as explained in the previous office action (Non-Final office action mailed on 06/24/2021), the combination of Tanaka and Yamada teaches most of the limitation of claim 1; however, the combination of the prior arts fails to disclose or reasonably suggest that an a second rib formed on the back surface of the second drive beam at a position away from the connection positions of the beam with the turn portions toward the second axis, wherein, in the extending direction of the first axis, a distance between the second rib and the second axis is shorter than a distance between the first ribs and the second axis.
Regarding claim 11,  as explained in the previous office action (Non-Final office action mailed on 06/24/2021), the combination of Tanaka and Yamada teaches most of the limitation of claim 1; however, the combination of the prior arts fails to disclose or reasonably suggest that an optical scanning device comprising a second rib formed on the back surface of the second drive beam at a position away from the connection positions of the beam with the turn portions toward the second axis, wherein, in the extending direction of the first axis, a distance between the second rib and the second axis is shorter than a distance between the first ribs and the second axis.
Regarding claims 2-10, 12 and 13, these claims depends on an allowable base claim 1 and are therefore allowable for the reason stated supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aimono US 2015/0277107: teaches an actuator comprising a rib (8a and 8b) formed on the back of the drive beams (6a and 6b) at the center of the second axis B (Fig. 2A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872